Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-15,21is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US9414701B1).

Regarding claim 1, Yen teaches a food container, comprising (Fig.1 food storage container 1): 
a base comprising one or more compartments (Fig. 1 bottom tray 10 with compartments 14,16, and 18);
 a lid configured to engage to the base (Fig.1 shows lid 30 configured to engage tray 10 as seen in fig.7); and, 
a lower surface of the lid comprises closing members (Fig.4 shows lid 30 has lid compartments 32,34, and 36), wherein the closing members  include a central portion of a first material and a distal portion of a second material, (compartments are formed on the inner lid 301 as seen in fig.6 include central portion which extends from the lower surface of the lid; the first and second material and two materials can be same material since no specific material is claimed; see annotated fig.6 below for distal and portion and central portion ), the distal portion is bonded to the central portion (fig.6 below shows the central and distal portion and since it is formed as one piece, the two portions are considered to be bonded)  and the central portion extends from or is integral with the lower surface of the lid; and wherein the closing members close the one or more compartments (Fig.6 shows the central portion extends from lower surface of the lid when the lid closes closing members close the compartments on the tray 10).
Annotated figure 6 of Yen

    PNG
    media_image1.png
    840
    772
    media_image1.png
    Greyscale

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the distal portion compresses against an upper surface of the base (Fig.6 above  the distal end is placed in the lid 30 would compresses against the upper surface of the base when in closed configuration), and wherein the second material forming the distal portion is more compressible than the first material forming the central portion (as seen in fig.6 include  the distal portion which can be made from durable materials such as hard plastic, which would be more compressible than the central portion when it is closed die to the latch 38 that would put pressure on the distal end and make it more compressed than the central portion ).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the food container comprises an open configuration in which an interior of the food container is accessible and a closed configuration in which the lid is closed over the base, wherein in the closed configuration, the distal portion compresses or seals against an upper surface of the base to reduce leakage or intermingling of food items in the compartments (Fig.1 shows container 1 in open configuration and fig. 7 in closed configuration and in closed configuration wherein the distal portion of the compartments which seal around the perimeter of the food storage container 1 ).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen as modified in claim 1 above further teaches wherein the distal portion is integral with the central portion and the distal portion is chemically bonded to the central portion (annotated Fig.6 above shows the exploded view of the container assembly and distal portion integral with the central portion and since they are integral two portions are chemically bonded).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen does further teach wherein the distal portion is molded over the central portion and the distal portion is chemically bonded to the central portion (annotated fig.6 above shows the two portions are molded and they are chemically bonded to each other).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the food container comprises an open configuration in which an interior of the food container is accessible and a closed configuration in which the lid is closed over the base, wherein in the closed configuration, a fastener extends from the base and secures to the lid (Fig. 1 shows latch assembly 38 that can lock the food storage container in the closed configuration and latch hook 381 that extends from the  tray 10 and secures the lid 30).

Regarding claim 8, Yen teaches a food container, comprising (Fig.1 food storage container 1): 
a lid comprising a lid inner member and a lid outer member (Fig. 6 shows lid with 30 being the outer lid and inner lid being 301);
 a base comprising a base inner member and a base outer member (Fig. 6 shows base with bottom tray 10 and inner tray 101); 
the lid configured to engage to the base (fig.7 shows the lid and base being engage to one another); 
a lower surface of the lid inner member comprises closing members, wherein the closing members include a central portion formed from a first material and a distal portion formed from a second material, the distal portion non-removably bonded to the central portion (compartments are formed on the inner lid 301 as seen in fig.6 include central portion which extends from the lower surface of the lid; the first and second material and two materials can be same material since no specific material is claimed; see annotated fig.6 below for distal and portion and central portion and two portions are non-removably bonded); 
the base inner member forms one or more compartments to receive one or more inserts or one or more food items (Fig.6 shows inner tray 101 which forms three compartments which can be configured to receive food items such as component 26); and, 
wherein the closing members close the one or more compartments when the lid is in a closed position (Fig.7 shows the closed configuration where closing members will close components of the tray).

Regarding claim 9, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the lid inner member and the lid outer member click and wherein the lid inner member and the lid outer member are separable (Fig.6 shows that inner lid 301 and outer lid 30 are separable and will “click” when put together since they are hard plastic).

Regarding claim 10, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the base inner member and the base outer member slide together, and wherein the base inner member and the base outer member are separable (Fig.6 shows the inner tray 101 and bray 10 are separable and will be slideable vertically when separating them).

Regarding claim 11, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the food container comprises an open configuration in which an interior of the food container is accessible and a closed configuration in which the lid is closed over the base, wherein in the closed configuration, the distal portion compresses or seals against an upper surface of the base inner member to reduce leakage or intermingling of food items in the compartments, wherein the distal portion is molded over the central portion (Fig.1 shows container 1 in open configuration and fig. 7 in closed configuration and in closed configuration wherein the distal portion of the compartments which seal around the perimeter of the food storage container 1 and the distal portion is molded over the central portions since it is made in one piece). 

Regarding claim 12, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the food container comprises an open configuration in which an interior of the food container is accessible and a closed configuration in which the lid is closed over the base (Fig. 1 shows latch assembly 38 that can lock the food storage container in the closed configuration and latch hook 381 that extends from the tray 10 and secures the lid 30)., wherein in the closed configuration, the distal portion is urged against an upper surface of the base inner member to reduce leakage or intermingling of food items in the compartments (fig. 7 in closed configuration and in closed configuration the distal portion as shown in fig.6 above of the compartments seal around the perimeter of the food storage container 1 ), and wherein the second material forming the distal portion is more compressible than the first material forming the central portion (as seen in fig.6 include  the distal portion which can be made from durable materials such as hard plastic, which would be more compressible than the central portion when it is closed lid to the latch 38 that would put pressure on the distal end and make it more compressed than the central portion).

Regarding claim 13, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the lid inner member, the base inner member, or both the lid inner member and the base inner member are removable from the food container (Fig. 6 shows that inner lid 301 and inner tray 101 are removable from the lid 30 and tray 10).

Regarding claim 14, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the lid and the base are joined together via a hinging or pivoting connection (Fig. 7a shows the hinge assembly 40), and a fastener extends from the base outer member to engage the lid outer member to hold the lid and the base in a closed configuration (Fig.4 shows latch hook 381 extending from the tray 10 that engaged the lid 30 to hold the lid and tray in closed configuration).

Regarding claim 15, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the lid inner member is secured to the lid outer member via welding (Fig. 6 “Box lid 30 can be bonded to inner lid 301 with, for example, adhesive or sonic welding.” 42, Yen)

Regarding claim 21, Yen teaches a food container, comprising (Fig.1 food storage container 1): 
a lid comprising a lid inner member and a lid outer member (Fig. 6 shows lid with 30 being the outer lid and inner lid being 301); 
a base comprising a base inner member and a base outer member (Fig. 6 shows base with bottom tray 10 and inner tray 101); 
the lid configured to engage to the base (Fig.1 shows lid 30 configured to engage tray 10 as seen in fig.7); 
a lower surface of the lid inner member comprises closing members, wherein the closing members have a central portion and a distal portion, wherein the central portion is formed from a first material and a distal portion is formed from a second material, and the distal portion is bonded to the central portion (compartments are formed on the inner lid 301 as seen in fig.6 include central portion which extends from the lower surface of the lid; the first and second material and two materials can be same material since no specific material is claimed; see annotated fig.6 below for distal and portion and central portion and two portions are non-removably bonded);
 the base inner member forms one or more compartments configured to receive one or more inserts (Fig.6 shows inner tray 101 which forms three compartments which can be configured to receive food items such as component 26); and 
wherein the closing members close the one or more inserts when the lid is in a closed position (Fig.7 shows the closed configuration where closing members will close components of the tray).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US9414701B1).

Regarding claim 1, Yen teaches a food container, comprising (Fig.1 food storage container 1): 
a base comprising one or more compartments (Fig. 1 bottom tray 10 with compartments 14,16, and 18);
 a lid configured to engage to the base (Fig.1 shows lid 30 configured to engage tray 10 as seen in fig.7); and, 
a lower surface of the lid comprises closing members (Fig.4 shows lid 30 has lid compartments 32,34, and 36), wherein the closing members  include a central portion of a first material and a distal portion of a second material, (compartments are formed on the inner lid 301 as seen in fig.6 include central portion which extends from the lower surface of the lid, which can be made from durable materials such as hard plastics since they are part of the second housing as stated in col.3 lines 33-37; and the compartments include a gasket 302 that is installed on the distal edge of the compartments of the lid 30 which is made from thermoplastic elastomer which creates a water tight seal around the perimeter of the food storage container 1 as well as between the compartments 14,16, and 18; see annotated fig.4 below), the distal portion is bonded to the central portion (gasket 302 is bonded o the central portion when the assembly as shown in fig.6 is put together)  and the central portion extends from or is integral with the lower surface of the lid; and wherein the closing members close the one or more compartments (Fig.7 when the lid closes closing members close the compartments on the tray 10).
Annotated fig.4 of Yen 

    PNG
    media_image2.png
    830
    707
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US9414701B1).

Regarding claim 16, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen does not specifically teach wherein multiple inserts fit into a single compartment. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert and compartment disclosed by Yen by splitting the insert into two parts and fitting it in the single compartment of bottom tray in order to store two sperate type of food in the same compartment which would achieve the same result as storing food in one single insert.

Regarding claim 17, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen does not specifically teach two smaller rectangular inserts fit into a single, larger rectangular. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert and compartment disclosed by Yen by splitting the insert into two parts and fitting it in the single rectangular compartment 12 or 18 as seen in fig. 4 of bottom tray in order to store two sperate type of food in the same compartment which would achieve the same result as storing food in one single insert.

Regarding claim 22, the references as applied to claim 21 above discloses all the limitations substantially claimed. Yen does not specifically teach wherein multiple inserts fit into a single compartment. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert and compartment disclosed by Yen by splitting the insert into two parts and fitting it in the single compartment of bottom tray in order to store two sperate type of food in the same compartment which would achieve the same result as storing food in one single insert.

Regarding claim 23, the references as applied to claim 21 above discloses all the limitations substantially claimed. Yen does not specifically teach two smaller rectangular inserts fit into a single, larger rectangular. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert and compartment disclosed by Yen by splitting the insert into two parts and fitting it in the single rectangular compartment 12 or 18 as seen in fig. 4 of bottom tray in order to store two sperate type of food in the same compartment which would achieve the same result as storing food in one single insert.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US9414701B1) as applied above where two material are different in heading “6”.

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the distal portion of the closing members is formed from a thermoplastic elastomer (Fig.6 compartments include a gasket 302 that is installed on the distal edge of the compartments which is made from thermoplastic elastomer which creates a water tight seal around the perimeter of the food storage container 1 as well as between the compartments 14,16, and 18). Yen does not teach wherein the distal portion is configured to be non-removable from the central portion. Yen discloses substantially all the limitations of the claim(s) except for closing member are formed integrally with central portion and distal portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form closing member integrally with central, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. Claims as filed on 11/14/2022 are still broad that Yen as applied before still reads on the claims. Art as applied above under BRI, despite adding the new limitation of “bonded” to the claim. Bonded when given BRI is interpreted as being attached to the central portion which in Yen’s case still applied. Furthermore, two rejection under Yen are given one in which the “first and the second material” are the same, since the claim is silent to if the two material are chemically different or not.  Second rejection under Yen was given where “first and second material” were different, where second material was the gasket. Also, applicant’s new limitation of “chemically bonded” is addressed above where the two material are treated the same and the distal/central portion would be chemically bonded since they are the part of the same structure. Also, it is not unknown in the art or to one skilled in the art to make the two part integrally if they achieve the same result, it is well known in the art to mold a structure with multiple different materials to reduce the cost of labor such as injection molding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735